Citation Nr: 1742994	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an effective date prior to October 29, 2007 for a grant of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from Apri1 1988 to April 1990 and from May 1991 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a hearing before a Veterans Law Judge.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, on an appellant's representative acting on his or her behalf, expresses a desire to appear in person. 

The record shows that the Veteran requested a videoconference hearing to present testimony on entitlement to service connection for sleep apnea and entitlement to an earlier effective date for a grant of service connection for PTSD on his February 2013 Substantive Appeal.  He also requested a videoconference hearing on the issue of TDIU on his August 2015 Substantive Appeal.  See VA Form 9s.  Further, the Veteran's representative filed a Motion to Remand for Videoconference Hearing in July 2017, reaffirming the Veteran's request for a Board hearing. 

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




